

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.45.1 [form10k.htm]

 


L.B. FOSTER COMPANY


MEDICAL REIMBURSEMENT
PLAN






MRP2


Summary Plan Description
As Amended and Restated Effective January 1, 2006








LE 01/17/06

 
 

--------------------------------------------------------------------------------

 

MEDICAL REIMBURSEMENT PLAN OF BENEFITS




Maximum Yearly Benefit for Plan –
MRP2                                                                                                           $6,000
Maximum Lifetime Maximum for Substance
Abuse                                                                                                                     $25,000


 
Medical Reimbursement Plans provide Benefits for in-network covered services
allowed, but not covered in their entirety by the Premium Medical and Dental
Plans. Deductibles and Co-payments may be reimbursed by these Plans, up to the
Usual, Reasonable and Customary Charge. Services for which coverage is limited
by the Premium Plan, such as Orthodontics, may be reimbursed up to the
Reasonable and Customary charge. Penalties for failure to Pre-notify or charges
declined due to a Pre-Existing Condition are not allowable under these Plans, as
well as charges above any limits set by the Medical Reimbursement Plans.
 
Additionally, the Medical Reimbursement Plans contain provisions for vision care
as listed in this schedule.
Schedule of Benefits for MRP2



 
 
Benefits
 
Benefit Percentage:
Medical Plan Pays
Covered Person Pays
 
100%
0%
 



 
 
Benefits and Services
 
 
Plan Pays
 
 
COMMENTS
HOSPITAL BENEFIT
Inpatient Hospital Services
100% of UCR
 
Pre-notification required.
Benefit based on Semi-private room rate.
Outpatient Hospital
100% of UCR
 
 
Skilled Nursing Facility
 
100% of UCR
 
Pre-notification required.
Emergency Room
100% of UCR
Non-emergency care is not covered.
MENTAL HEALTH & SUBSTANCE ABUSE BENEFITS
Inpatient Mental Health Treatment
100% of UCR
 
Pre-notification required.

 
 
 

--------------------------------------------------------------------------------

 
 
Outpatient Mental Health Treatment including Psychological Testing
100% of UCR
 
Inpatient Substance Abuse Treatment
100% of UCR
 
 
Pre-notification required.
Outpatient Substance Abuse Treatment
100% of UCR
Limited to 50 paid visits per year.
MISCELLANEOUS SERVICES AND SUPPLIES
Home Health Care
100% of UCR
 
 
Hospice Care
Inpatient
100% of UCR
 
Pre-notification required.
Hospice Care
Outpatient
100% of UCR
 
Bereavement Counseling
 
100% of UCR
 
Ambulance Service
100% of UCR
 
 
Durable Medical Equipment
100% of UCR
 
 
Other outpatient care
 
100% of UCR
 
PROFESSIONAL SERVICES BENEFIT
Physician’s visits
· Office Visit
 
· Inpatient Hospital Visit or Consultation
 
· Allergy
 
· Other Covered Injections
100% of UCR
 
 
100% of UCR
 
 
100% of UCR
 
 
100% of UCR
 
Second Surgical Opinion
100% of UCR
If a second surgical opinion is required by Utilization Review but not obtained,
the penalty will not be allowed under these Plans.
Obstetrics & Newborn Care
100% of UCR
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Surgical Services
100% of UCR
 
Includes surgeon and facility. Pre-notification required for all inpatient and
outpatient surgical procedures. Pre-notification not required for office
surgery.
Transplant Services
100% of UCR
 
Donor/Procurement related to a transplant is NOT COVERED.
Diagnostic Laboratory & X-ray Expenses
100% of UCR
 
 
Supplemental Accident Benefit
100% of UCR
 
REHABILITATION THERAPY
Chiropractic Care
100% of UCR
 
 
Acupuncture Treatment
NOT COVERED
 
 
Temporomandibular Joint Disorders (TMJ)
NOT COVERED
 
 
Cardiac Rehabilitation
100% of UCR
Pre-notification required.
Chemotherapy
100% of UCR
 
 
Radiation Therapy
100% of UCR
 
Respiratory Therapy
100% of UCR
 
 
Speech Therapy
100% of UCR
 
 
Physical Therapy
100% of UCR
 
 
Occupational Therapy
100% of UCR
 
PREVENTIVE CARE
Well Care
· Physical Exam
 
· Other Well Services
 
100% of UCR
 
100% of UCR
 
Mammogram
100% of UCR
 
GYN & Pap
100% of UCR
 

 
 
 

--------------------------------------------------------------------------------

 
 
PSA testing
100% of UCR
 
Well Child Care includes reimbursement for the following services: office
visits, physical examination, laboratory tests, x-rays, immunizations and cancer
screenings.



DENTAL BENEFITS
Preventive Services
 
100% of UCR
 
Basic Services
 
100% of UCR
 
Major Services
100% of UCR
 
Orthodontics
100% of UCR
 
VISION BENEFITS
Exams
100% of UCR
Limited to 1 per 12 months.
Frames
100% of UCR
Limited to 2 pair per 24 months.  $135 maximum.
Lenses
 
100% of UCR
Limited to 2 pair per 24 months.
Includes polycarbonate lens material for children under 19 Includes lenses
coating
Contacts
100% of UCR
Limited to 1 pair per 12 months.  $100 maximum
Disposable Contacts
100% of UCR
 
Limited to $100 maximum
per 12 months.
PRESCRIPTION BENEFITS
Retail or Mail Order
Prescriptions
 
100% of UCR
 
Reimbursable after prescription deductible has been met.



Benefits for this coverage may be increased if a prescription change
occurs.  Also, if a medical condition requires more frequent services, these
Benefits may be increased to meet that requirement.  Any such condition will
have to be documented by a letter of Medical Necessity.



 
 

--------------------------------------------------------------------------------

 

EXCLUSIONS FOR MEDICAL REIMBURSEMENT PLANS
(In addition to those outlined in the Group Insurance Plan Medical Exclusions
and Limitations)




Medical Exclusions
Amounts over the Usual, Reasonable and Customary Charge;


Charges already paid by the L.B. Foster Company’s basic medical and dental
plans;


Charges that are not covered in part by the L.B. Foster Company’s medical and
dental Plans, unless specifically stated in the Schedule of Benefits;


Out-of-network Services will not be paid under this Plan.


Penalties accessed for non-compliance assessed with Utilization Review
Requirements.


Vision Exclusions
Non-prescription eye glasses;


Oversized  lenses, special tinting, special polishing.


Prescription Exclusions
Covered Prescription Drugs
·  
Drugs prescribed by a physician that require a prescription by federal law
unless otherwise excluded.

·  
All compound medications containing at least one prescription ingredient in a
therapeutic amount.

·  
Insulin when prescribed by a physician; needles, syringes and diabetic supplies,
i.e. blood test strips, lancets, alcohol swabs, diabetic meters.

·  
Oral contraceptives

·  
Immunosuppressants

·  
Dermatological agents used to treat acne

·  
Immune Response Modifiers, such as. Betaseron, Avonex and Copaxone and Rebif

·  
Oral and injectable sexual dysfunction drugs



      Limits to Covered Prescription Drug Benefit
The covered benefit for any one prescription will be limited to:
·  
The quantity limits established by the plan

·  
Refills only up to the time specified by a physician

·  
Refills up to one year from the date of order by a physician

·  
Certain prescription drugs require prior-authorization.  A partial list is
below:

-All anabolic steriods
-Drugs to treat Attention Deficit Hyperactivity Disorder or Narcolepsy
-Remicade for treatment of Crohn’s Disease
 
 

--------------------------------------------------------------------------------

 
-Infertility Drugs are limited to 7 cycles per lifetime; 30 days supply per
prescription
-Dermatological agents used to treat acne over the age of 25
-Xolair
-Synagis
-Lotronex; Zelnorm
-Synvisc; Hylagan  Limit to 2 cycles of injections per lifetime
-Weight Loss medications (dx of morbid obesity)
-Migraine Medications are limited to the manufacturer or FDA standard guidelines
-Toradol;Stadol NS (quantity limits will apply)


Excluded Prescription Drugs
·  
Over the Counter products that may be bought without a written prescription or
their equivalents. This does not apply to injectable insulin, insulin syringes
and needles and diabetic supplies, which are specifically included.

·  
Devices of any type even though such devices may require a prescription. This
includes (but not limited to) therapeutic devices or appliances such as
Implantable insulin pumps and ancillary pump products.

·  
Immunization Agents, biological serum, biological immune globulins and vaccines.

·  
Implantable time-released medications.

·  
Experimental or Investigational Drugs or drugs prescribed for experimental,
Non-FDA approved, indications.

·  
Drugs approved by the FDA for cosmetic use only, i.e. Renova

·  
Compound chemical ingredients or combination of federal legend drugs in a Non
FDA approved dosage form.

·  
Nutritional Supplements except for metabolic conditions only.

·  
Weight loss medications

·  
Injectable arthritis medications: Enbrel, Kineret, Humira and Remicade

·  
Influenza medications

·  
Growth Hormones

·  
Miscellaneous supplies, i.e. batteries, logbooks, adapters, videotapes

·  
Hair reduction agents or hair replacement agents, i.e. Propecia or Vaniqa

·  
Fluoride

·  
Ceredase, Cerezyme

·  
Xyrem

·  
Pravigard

·  
Sarafem

·  
Blood Products and blood factor

·  
Amieve and Raptiva

·  
Any prescription that you are entitled to receive without charge from any
Workers Compensation or similar law or municipal state or Federal program.

·  
Charges for the administration of a drug by an attending physician

·  
Charges for medication that is to be taken by or administered to you, in whole
or part, while you are a patient in a licensed hospital, rest home, sanitarium,
extended care facility, convalescent hospital or nursing home.

·  
Drugs for tobacco dependency.

·  
Cosmetic drugs, even if ordered for non-cosmetic purposes.

·  
Charges for giving or injecting drugs.


 
 

--------------------------------------------------------------------------------

 
